DETAILED ACTION
 	Claims 1-9 are pending and have been examined.

 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
      35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


      Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims are directed to an abstract idea without significantly more.
Here, under step 1 of the Alice analysis, method claims 1-7 are directed to a series of steps, system claim 8 is directed to an input/output interface, one or more hardware processors; a memory in communication with the one or more hardware processors, and machine readable information storage medium claim 9 is directed to storing executable instructions.  Thus the claims are directed to a process, machine, and manufacture, respectively.
Under step 2A Prong One of the analysis, the claimed invention is directed to an abstract idea without significantly more. The claims recite a source field change and a key performance indicator (KPI) calculation change, including providing, adding, storing, performing, and reporting steps.  
The limitations of providing, adding, storing, performing, and reporting, are a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind, but for the recitation of generic computer components.
Specifically, the claim elements recite providing the data model as an input wherein the data model comprising a plurality of fact tables and a plurality of dimension tables, wherein the plurality of dimension table comprises a plurality of attributes, and the plurality of fact tables comprising a plurality of fields (202); providing one or more new source fields, wherein the one or more new source fields to be amended in one of a fact table from amongst the plurality of fact tables (204); adding one or more component keys and one or more component values respective to each of the one or more component keys in the fact table corresponding to the one or more new source fields (206); storing the one or more component keys in a new row of a component table, wherein the component table further stores description of the one or more component keys (208); providing a KPI table wherein the KPI table comprising a plurality of KPI calculations, wherein the KPI table is controlled by a user (210); providing one or more new key performance indicator (KPI) calculations to be reported via the data model, wherein the new KPI calculations is one or more of the plurality of KPI calculations in the KPI table and the new KPI calculation is made of one or more components (212); performing calculation corresponding to the new KPI calculation using a generic algorithm and a relational bridge table, wherein the generic algorithm is available in the data model, the relational bridge table provides a sequence for each of the one or more components in the new KPI calculation, wherein the sequence designates an order of the components to be used in the new KPI calculation (214); and reporting the calculated new KPI calculation on the GUI.
That is, other than reciting one or more hardware processors and a graphical user interface (GUI), nothing in the claim elements preclude the steps from practically being performed in the mind.  If the claim limitations, under the broadest reasonable interpretation, cover performance of the limitations in the mind, but for the recitation of generic computer components, then they fall within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.
Under Step 2A Prong Two, the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This judicial exception is not integrated into a practical application.  The claims include one or more hardware processors and a graphical user interface (GUI).  The one or more hardware processors and a graphical user interface (GUI) in the steps is recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  As a result, the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of one or more hardware processors and a graphical user interface (GUI) amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
None of the dependent claims recite additional limitations that are sufficient to amount to significantly more than the abstract idea. Claims 2-4 further describe the one or more component keys and the one or more component values, the KPI table, and the relational bridge table. Claims 5-7 further describe the one or more new source fields, the one or more KPI calculation, and the generic algorithm. A more detailed abstract idea remains an abstract idea.
Under step 2B of the analysis, the claims include, inter alia, one or more hardware processors and a graphical user interface (GUI)     .
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component.  The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
There isn’t any improvement to another technology or technical field, or the functioning of the computer itself.  Moreover, individually, there are not any meaningful limitations beyond generally linking the abstract idea to a particular technological environment, i.e., implementation via a computer system.  Further, taken as a combination, the limitations add nothing more than what is present when the limitations are considered individually.  There is no indication that the combination provides any effect regarding the functioning of the computer or any improvement to another technology.
In addition, as discussed in paragraph 028 of the specification, “The system 100 may be implemented in a workstation, a mainframe computer, a server, and a network server. In an embodiment, the computing device 102 further comprises one or more hardware processors 108, one or more memory 110, hereinafter referred as a memory 110 and a data repository 112, for example, a repository 112. The memory 110 is in communication with the one or more hardware processors 108, wherein the one or more hardware processors 108 are configured to execute programmed instructions stored in the memory 110, to perform various functions as explained in the later part of the disclosure. The repository 112 may store data processed, received, and generated by the system 100.”
As such, this disclosure supports the finding that no more than a general purpose computer, performing generic computer functions, is required by the claims.
Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. v. CLS Bank Int’l et al., No. 13-298 (U.S. June 19, 2014).

Conclusion
 	The prior art made of record and not relied upon, listed in the PTO-892, considered pertinent to applicant's disclosure, discloses KPI and model analysis.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE D BOYCE whose telephone number is (571)272-6726. The examiner can normally be reached M-F 10a-6:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao (Rob) Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDRE D BOYCE/Primary Examiner, Art Unit 3623                                                                                                                                                                                                        June 15, 2022